 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. K. Chevrolet,Inc.andAmerican Federation ofProfessional Salesmen.Case 13-CA-8332June 5, 1969DECISION AND ORDERBY CHAIRMAN MC CULI.OCH ANDMEMBERSJENKINS AND ZAGORIAOn January 13, 1969, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices alleged in the complaintandrecommendedthatsuchallegationsbedismissed.Thereafter,theRespondent and theGeneralCounsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner, as modified herein.We agree with the Trial Examiner that theRespondentonMarch15,1968,dischargedTheodoreCobean asareprisalfortestifyingadversely to the Respondent's position in Case13-RC-11391, and that such conduct on the part oftheRespondent violated Section 8(a)(l) of the Actbecause it clearly indicated to employees, generally,that they also would be subject to reprisals forsimilarly testifying under the Act.'However,we do not agree with the TrialExaminer that Cobeanwas a managerialemployee'and the Respondent did not violate Section 8(a)(4)of the Act by discharging him. The record shows, asthe Trial Examiner found, that Cobean, as "truck'These findings and conclusions were based,inpart,upon credibilitydeterminations of the Trial Examiner,towhich the Respondent hasexcepted.Having carefully reviewed the record,we conclude that the TrialExaminer's credibility findings are not contrary to the clear preponderanceof all the relevant evidence.Accordingly,we find no basis for disturbingthose findings.StandardDry WallProducts.Inc,91NLRB 544, enfd.188 F.2d 362(C.A. 2).'TheRespondent'smotion,filedMay 14,1969, for leave to citeCorriveau& RouthkrCementBlock.Inc.v.N.L.R B..410 F.2d 347(C.A. 1), asadditional authority in support of its exceptions and brief isgranted in the absence of opposition.Contraryto the Respondent,however,we find the Corriveau case inapposite.176 NLRB No. 53manager," receives a salary of $25 a week morethan other salesmen, and prepares and submits bidsto governmental agencies,and orders trucks andtruckequipment.However,therecordalsoestablishes that these duties accountfor only 20percent ofhis time andapproximately 10 percent ofhis income. Moreover, the record reveals that truckorders are of two kinds, (1) those to fill specialcustomer orders, and (2) stock replacements. Thenumber of trucks ordered for stock replacement isdetermined largely by regular seasonal variation,normal factory delivery waitingtime,and salesquotassetatmonthlymeetingsattendedbycompany executives as well as other managers. Bidsprepared by Cobean are determined in substantialpartbyreducedwholesalecostsallowedbyChevroletMotor Company, and must be signed bythe Respondent's president. In these circumstances,we find that in ordering trucks and submitting bids,Cobeanexercisessome judgment, but withinestablished limits. It does not appear that Cobeanplays any part in the formulation or determinationoftheRespondent'spolicyorthathisdecision-making involves more than routine matters.We therefore find, contrary to the Trial Examiner,that Cobean is a rank-and-file and not a managerialemployee.'As Cobean is a rank-and-file employee, we findthat the Respondent, engaging in the foregoingconduct in violation of Section 8(a)(1), also violatedSection 8(a)(4)1 of the Act. Moreover, we believe itessential,inorder to protect the integrity of Boardprocesses, that such specific finding be made, as theRespondent'sconductconstitutesaflagrantinterference not only with employees' rights but alsowith the orderly processes under this Act.6CONCLUSION OF LAWWe hereby adopt the Trial Examiner'sConclusions of Law except for substituting thefollowingasparagraph 4, and renumbering thesubsequent paragraphs accordingly.4.By discharging Theodore Cobean on March 15,1968, the Respondent violated Section 8(a)(4) and(1) of the Act.'The Trial Examiner found that Cobean was not a supervisor as definedin the Act.As the record indicates that his exercise of supervisoryauthority,if any,is sporadic,we agree with this finding.'PacificFar East Line, Inc.,174 NLRBNo. 172;Eastern Camera andPhoto Corp.,140 NLRB569, 571.See alsoWeaver Beatty Motor Co,112 NLRB 60.'As we found Cobean to be a rank-and-file employee,we do not reachthe issue or pass upon the applicabilityof the Act tomanagerialemployees.IowaIndustrialHydraulics.Inc.,169 NLRBNo. 27.Althoughthe General Counsel alleged a violation of Sec. 8(a)(3) of theAct, the TrialExaminer did not find such violation. As the General Counsel did notexcept thereto,we find it unnecessary to decide whether such conduct wasalso violative of Sec.8(aX3).'BelserAviationCorporation.135NLRB 399, 404-405Accord,NL.R.B v. Marine & Shipbuilding Workers,391 U.S 418. G. K. CHEVROLET, INC.417ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, G. K. Chevrolet, Inc., Downers Grove,Illinois, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer'sRecommendedOrder,asmodifiedherein:1.Deleteparagraph I(b) and substitute thefollowing to the Trial Examiner's RecommendedOrder:(b)Dischargingorotherwisediscriminatingagainstanyemployeebecausehehasgiventestimony in a National Labor Relations Boardproceeding.2.Delete the second indented paragraph of theAppendix and add the following:WEWILLNOTdischargeorotherwisediscriminate against any employee because he hasgiven testimony in a National Labor RelationsBoard proceeding.new and used automobiles, trucks, and related products.During the calendar year 1967 G. K. sold anddistributedautomobiles, trucks, and related productsvalued in excess of $500,000 of which products valued inexcess of $100,000 were shipped directly to G. K.'sDowner Grove, Illinois, place of business directly frompoints outside the State of Illinois.The complaint alleged, the answer admitted, and I findthatRespondent is and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for the assertion of its jurisdiction.If.THE LABORORGANIZATION INVOLVEDThe complaint alleged and Respondent denied that theAmerican Federation of Professional Salesmen is a labororganization within the meaning of the Act. In support ofitschallenge to the status of the Charging Party theRespondent sought to introduce into evidence sections ofthe transcript in a prior Board proceeding,"Z" Frank,Inc.,172NLRB No. 254.' In that case the Board hadbefore it the question of the Charging Party's status as alabor organization within the meaning of the Act and heldthereinthatAmericanFederationofProfessionalSalesmen is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG Trial Examiner: Upon a chargefiled onMarch 18, 1968, by the American Federation ofProfessionalSalesmen (herein called the Union), thecomplaint herein issued on June 4, 1968. The complaintalleged that G. K. Chevrolet, Inc. (herein called G. K. ortheRespondent), had violated Section 8(a)(1) of theNational Labor Relations Act, as amended (herein calledthe Act), by threat of reprisal if the employees selected theUnion to represent them and by restriction of theemployees' right to discuss the Union on the Respondent'spremises.The Respondent was alleged to have violatedSection8(a)(3)and (4) of the Act by dischargingTheodore Cobean because Cobean hadengaged in unionactivityand had given testimony under the Act. In itsanswer Respondent admitted the discharge of Cobean butdenied that he was an employee within the meaning of theAct.In all other aspects the answer denied the materialallegationsof the complaint.Allpartiesparticipated in the hearing in Chicago,Illinois,on July 22, 1968, and were afforded fullopportunity to be heard, to introduce evidence, to examinewitnesses, and to present oral argument. Oral argumentwas waived and briefs were filed by General Counsel andthe Respondent.Based upon the entire record in the case, my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTG. K. Chevrolet, Inc., is and has been at all timesmaterial herein a Delaware corporation with its principaloffice and place of business in Downers Grove, Illinois,where it is engaged in the retail sale and distribution ofA.BackgroundThe Union commenced its organizational campaignamong G. K.'s selling employees sometime in October1967.On a Friday, the day that authorization cards werefirstmade available for employees' signatures, TheodoreCobean was in the office of Respondent's president, HarryBelovsky.Present also wereMrs.Belovsky,G.K.'sgeneralsalesmanager,Boucher,andMrs.Cobean.Belovsky testified that this was a social get-together in hisoffice after the showroom had been closed for the evening.Cobean announced that the Union was coming in thefollowingMondaymorningtosignRespondent'ssalesmen.CobeantestifiedthatfollowinghisannouncementMr. and Mrs. Belovsky stated that theUnion was no good, that it was not worth joining, and themen should not do so. He testified further that theBelovskys said the Union was a bunch of crooks.Belovsky testified that this session in his office tookplace about the end of November but claimed that he hadfirst learned of the union movement from a letter he hadreceived from an employer association of which he was amember. However, in his testimony Belovsky did not denytheantiunion statements attributed to him andMrs.Belovsky by Cobean.B.Interference, Coercion,and Restraint1.Boucher's threatAs a regular practice sales meetings attended byRespondent's sales personnel were held once or twice aweek. Theodore Grant, a former G. K. salesman, testifiedthatabout 2 weeks after he was first hired by theRespondent inNovember 1967 he attended a salesThatcase was docketed prior to issuance of the Board's decision thereinas Case 13-CA-8119. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting held in General Sales Manager Boucher's office.Presentwere almost all of G. K.'s salesmen. GranttestifiedwithoutcontradictionthatatthismeetingBoucher told the salesmen that he knew of the unionmovement, that it had been tried before and had failed,and that themen would bebetter off if they didnot signforor join the Union. Grant testified that Boucherconcluded his remarks by saying, "As far as he waspersonally concerned, he wouldn't stick his neck out atthat time."RespondentfailedtocontrovertGrant's testimony.Moreover,Grant impressed me during his appearance onthe stand as a credible witness and I find that Bouchermade the statements attributed to him by Grant. I findthatBoucher's concluding remark "could readily beunderstood.that the employees stood to suffer . . .reprisal if the Union were successful."TiltonTanningCorp.,164NLRB No. 155. Thus, Boucher's statementtended to coerce the employees in the exercise of theirSection 7 rights and constituted a violation of Section8(a)(1) of the Act.Pruden Products Company,170 NLRBNo. 32.2.Limitationon union talkAbout the first week in January 1968, General SalesManager Boucher held a meeting of the salesmen.Theodore Grant testified that thismeeting washeld on theday that he had been called to come back to work at G.K.Boucher arranged for Grant to be picked up andbrought to Respondent's premises so that he could attendthismeeting.All of Respondent's salesmen were presentas well as Boucher and Sales Manager Kraus.Grant testified without contradiction that Boucher didmost of the talking at this meeting and after announcingcertain new policies relating to customer relations Boucherturned to the subject of the Union. It was Grant'stestimony that Boucher said that G. K. was not a unionhall, that there were to be no unionmeetingsheld at G.K.,and that Boucher didn't want the word unionmentioned on the floor.Belovsky testified that there had been considerablediscussionof the Unionamong the salesmen andmanagers out on the sales floor and in the"little"enclosedofficeswhichwereassignedtothemen.AccordinglyBelovsky instructedBoucher to tell theemployees"to tend to their business and don't congregateon the floor and hold these little meetings during workinghours."Belovsky further testified that such a rule hadnever been issued before as there had been no priorproblem of this nature.Cobean testified thatBoucher had instructed thesalesmen not to discuss the Union on the floor. In astatement given to an agent of the Board during theadministrative investigationof the case, Cobean hadstated that "Boucher told the salesmen not to discuss theUnion on the showroom floor and not to let it bother ourwork."The complaint alleged that the Respondent throughBoucher had"instructed its employees to refrain fromdiscussingtheUnion in the plant."Basedupon Cobean'stestimony that Boucher's limitation on union discussionrelated to the sales floor,his statement to the Board agentthat the limitation of union discussion was limited to theshowroom floor and had been coupled with the injunctionthat it not bother thesalesmen'swork, and Grant'stestimony that Boucher had stated he did not wish theword "union" mentioned on the floor, I shall recommenddismissal of this allegation of the complaint as I find therewas sufficient clarity in Boucher's instructions so that thesalesmen could understand that the interdiction of theunion discussion was limited to the time they were on thesellingfloor and was not a general prohibition againstsuch discussion anyplace in G.K.'s premises. There doesnot here exist an ambiguity in the rule announced byBoucher which could lead to a reasonable interpretationthat the salesmen were forbidden to discuss the Union onRespondent's premises. Cf.Fashion Fair, Inc.,163 NLRBNo. 22.C.The Discharge of Theodore Cobean1.The facts of the dischargea.The events of March 14 and. 15, 1968On March 14 and 15, 1968, a hearing was held on theUnion's petition for a representation election to beconducted among the Respondent's selling employees. OnMarch 14, Belovsky, G. K.'s president, testified at lengthconcerning Cobean's alleged status as a supervisor andmanagerialemployee.InhistestimonyBelovskyemphasized all of Cobean's activities which would removehim from the status of an employee under the Act. At theconclusion of Belovsky's testimony Merlin Griffith, whowas appearing on behalf of the Union at the hearing,indicated that he might wish to recall Belvosky afterchecking out certain information which was at variancewith Belovsky's testimony. Sometime during the eveningofMarch 14, while at work at the G. K. showroom,Cobean receiveda subpenato testify on behalf of theUnion on March 15. Cobean showed the subpena toGeneralSalesManager Boucher and Sales ManagerKraus.When Mr. and Mrs. Belovsky returned to theautomobile agency at closing time Cobean overheard Mrs.Belovsky say "that somebody had been stabbed in theback," whereupon Mr. Belovsky advised her to be quietand said something to the effect that given enough rope"they'd hang themselves." Belovsky claimed that he didnot disapprove of Cobean testifying but acknowledgedthat he had told an employee that he could not understandhow a person could testify against him and come back towork.The following day, Friday, March 15, Cobean testifiedconcerning his duties as a G. K. employee. As testifiedherein by Belovsky, Cobean contended that he was not amanager and controverted certain of the testimony whichBelovsky had given the day previous. At the conclusion ofCobean's testimony Belovsky resumed the witness standand modified certain of the testimony he had theretoforegiven concerning Cobean's activities as a G. K. employeeand the sources of Cobean's income from sales for theRespondent.After testifyingCobean returned directly to theautomobile showroom where that evening he was called toBelovsky's office where in the presence of Respondent'spresident,Kraus, and Boucher, Cobean was informed thathis serviceswere no longer required. In response toCobean's request for an explanation Belovsky explainedthatCobean had threatened to kill one of Respondent'semployees. Cobean's request for a confrontation with theallegedly threatened employee was refused by Belovsky.Prior to the discharge interview Cobean had heard noword concerning his alleged threatening of anotheremployee. G. K. CHEVROLET, INC.419b.Respondent's reasonsfor Cobean's dischargeRespondent contends that in a discussion at aneighborhood bar on Tuesday, March 12, Cobean, whohad been drinking all day, threatened the life of fellowemployee Leslie Williams, G. K.'s leasingmanager.Williams testified that on the night in question he leftwork about 9:30 p.m. and in the company of anothersalesman had gone to Reni's Tavern. When they enteredCobean and a friend were already in the bar and Cobeanwas quite intoxicated. Williams testified that when Cobeanstarted talking about the Union he said, "Mr. Cobean, Idon't care to talk about the Union. I have told you thistimeand timeagain.Idon'twant to discuss it."Thereupon,Williams stated, Cobean became very abusiveand Williams inanger said thingshe should not have said.Sometime in this discussion Cobean allegedly said that hewould have the Union take care of Williams. At somepoint the bartender asked both Williams and Cobean tostop theirargumentand refused to serve any furtherdrinks to Cobean who left the Tavern. The bartender toldWilliams that this was not the first time Cobean had beenrefused drinks at Reni's.Williams stated that he wasupset by the incident and after having "another drink ortwo" left, went to Belovsky's home to whom he reportedthe incident, and then went home and to bed.As a corroborating witness Respondent called MichaelJ.Griffin, an automobile salesman employed by anothersales agency. Griffin testified that he and a coworker wereatReni's Tavern in March and that three or four mensittingat the bar wereengaged in an argument duringwhich they discussedmanagerial statusand their relativesales ability. Griffin stated that the conversation at the barturned during the course of thisdiscussionto the subjectof the Union. One of the participants sought to drawGriffin into the argument but he said that he was a men'sclothing salesman and knew nothing about the subjecttheywerediscussing.Griffinrecalledoneoftheparticipants saying he could outsell the other and that theotherman had better join the Union "and if he doesn'tjoin the Union,he's goingto find himself in a box."Griffin testified that theargumentgrew hotter and hotterand that finally the bartender refused to serve one of theparticipants who left and was shortly thereafter followedout by the other.When asked to identify Cobean and Williams, Griffinwas not sure where he hadseen eitherof them before andindeed was not sure that he hadever seenWilliams beforethe hearing herein.Finally,Griffin testified "I can'tswear or say it was them two men thatwas arguing thatnight."Cobean admitted a conversation withWilliams atReni's on the evening of March 12. Cobean testified thathe was not working that day and had beendrinking sincenoon.During the conversation, Cobean recalled thatWilliams stated that the Union was lousy, crooked, andthat he wouldn't join. Cobean answered that it was forWilliams to decide whether he wanted to join the Union"but if he didn't, withoutthe union,we'd be dead."Following this conversation on Tuesday,March 12,Cobean heard nothing further about the incident until hisdischarge on Friday, March 15.Belovsky testified thatWilliams came to his home onMarch 12 in an upset condition and, in reply toBelovsky's inquiry as to what was wrong, Williams statedthat Cobean had threatened his life if he didn't join theUnion and that Cobean would get the Union to take careof him. Belovsky testified that he could tell that Williamshad been drinking but "not to the extent that he didn'ttalk intelligently."Belovsky testified that onMarch 13, the day afterWilliams came to his home, he called his then attorneyand told him of the incident. When the attorney andBelovsky met at the hearing on the representation petitiononMarch 14, the attorney told Belovsky to obtain awritten sworn statement and that this could be used todischargeCobean.AfterBelovsky left the hearing onThursday,March 14, he obtained a notarized statementfromWilliams.SalesManager Kraus was the notaryemployed. In another point in his testimony Belovskystated that he had obtained the statement from WilliamsonWednesday, March 13. The notarization of Williams'statement bears the date "3-14-68." It was Belovsky'stestimony that although he had decided to dischargeCobean he realized he needed legal advice and thedischarge action took place only after his then attorneyadvised that Williams' statement was strong.2.Cobean's status as employeeCobean was first employed by G. K. in 1961 about 1year after the Respondent first went into business. In 1966Cobean commenced the period of employment withRespondent which ended with his discharge on March 15,1968.At that time Cobean returned to Respondent'semploy as an automobile salesman at the invitation of G.K.'s then general manager.About September 1966 Cobean was made "truckmanager" at a weekly salary of $75 plus commissionswhich was $25 per week more than automobilesalesmenwere paid. Respondent's president, Belovsky, testified thatG. K. does not have "that big of a truck business" andhad sold more trucks in times passed.In February 1968 Cobean attempted to give up the titleof truck manager and the attendent duties. According toCobean, he told Sales Manager Kraus that he felt hecould make more money if he spent all of his time on theselling floor. Belovsky testified that Cobean's reason forrelinquishing the truck manager position was based uponhis appointmentas a unionsteward which Cobean feltprecludedhis continuingas truck manager.'The same day that Cobean attempted to resign hisposition as truck manager, Belovsky called him to thepresident's office and told Cobean that he could continueas truck manager or leave G. K.'s employ. Cobeanremained as truck manager.Respondent has a number of employees who carry thetitle of "manager." They are: general sales manager, salesmanager,officemanager, finance and insurance manager,truckmanager,leasemanager,partsmanager, servicemanager,and body shop manager. In addition to theforegoing, Belovsky testified that at the time of the eventsherein there were seven salesmen including the leasemanager but excluding the truck manager.'Though carrying the title of truck manager Cobeantook his regular turn with the other salesmen on theThe factsas to Cobean'sduties and status while in Respondent'semploy are based upon the testimonyof Cobeanand Belovsky.Wherethere is no conflict between the two, I have relied upon a synthesis of theirtestimony.However, where theyare in conflict,I credit Cobean. Belovskywas an unconvincing witness who repeatedly made conflicting statements.Cobean impressed me as being more straightforward.'Belovsky also testified that there were seven salesmen without the leasemanager. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowroom sales floor waiting on retail customers.Belovsky testified that about 80 percent of Cobean's timewas spent in waiting on retail trade.4Cobean received thesame commission on retail sales of automobiles as did theother salesmen. It was Cobean's testimony that 90 percentof his income from G. K. in 1967 was realized from theretail sales of automobiles.Cobean did not receivea commissionon trucks sold byother salesmen nor did he receive a percentage of profitsrealized by the truck department.The used-car managerreceived a commission on the net profits of the used-cardepartment.' Cobean testified that he did not receive aChristmasbonus in1967 but was told by the body shopforeman that the latter had been paid such a bonus.Belovsky testified that Cobean accounted for about 50percent of Respondent's truck sales.Other salesmen couldand did sell trucks and when doing so were not requiredto receive Cobean's approval to complete the sale nor wasCobean's approval necessary before salesmen quoted aprice on a truck.If,however,a salesman did not knowhow to price a particular truck he could ask Cobean forhelp.Belovsky explained that trucksellingisdifferentfrom selling automobiles as every truck, other than "theaverage little pickup truck,"isbuiltand suited to thecustomer's needs.Thus onfleet sales or buses which arecustom built to the buyer's specifications the seller mustknow how to price the items requested and how toascertaintheavailabilityof the optional equipmentdesired.Cobean testified that if requested to do so by othersalesmen he would explain to them the availability andpricing of optional equipment.Such assistance to othersalesmen did not include determining trade-in value whichresponsibilitywas handled either by General SalesManager Boucher or Sales Manager Kraus.None of the salesmen reported to Cobean nor did hetrainother salesmen in the technique of truck selling.'Cobean testified that he had never hired or fired asalesman nor had he recommended such action. Fleetsales of trucks were handled either by a salesman on thefloor if the buyer came to the showroom or if the inquirywas madeby mail it would be referred to Cobean foranswer.Invitations to bid on purchases by political bodiessuch as villages,counties,police departments,etc.werehandled for G. K. by Cobean. He would work out theprice, the specifications called for in the invitation to bid,and would prepare a request for assistance from theChevroletMotor Company in the form of reducedwholesale coststo G. K.on the items offered in such bids.After Cobean prepared sucha requestto Chevrolet it wassigned by Belovsky. It was Cobean's duty to attend thebid openings and if G. K.,'s bid was accepted, to acceptthe order for Respondent. Whether or not G. K.'s bid wasaccepted,Cobean was to prepare a report for theChevroletMotor Company listing the bidders and whattheirbids had been. If the competitor's bid at such anopening failed to meet the specifications called for Cobeanwas to object on behalf of G. K. On one occasion in 1964Cobean had made such an objection at a bid opening.All salesmen were assigned offices which differed fromthose of the managers which had plate glass fronts.Cobean's office did not have a plate glass front. Cobean's'The hours Cobean spent on the showroom floor may have been equal tothose of other sales personnel because he worked longer hours than theother salesman.'Testimony of Belovsky'Testimony of Belovsky.office telephone was a simple instrument whereas those ofthe other "managers" were multilined instruments. Allmanagers,includingCobean, had keys to the buildingwhereas salesmen did not.Manager meetings were attended by Belovsky, GeneralSalesManager Boucher, Sales Manager Kraus, and thetruck and fleet managers. At those meetings the problemsof gettingmore businessforG.K.were discussed.Monthly sales quotas for automobiles and trucks wereanalyzedandmethods for disposing of the vehiclesdiscussed.Mid-month meetings considered progress madeto date in meeting the monthly sales quotas. Cobeantestified that he did not attend all manager meetings as onsome occasionshe was too busy to attend and at othertimes he wasnot invited. He further testified that it wasnot his responsibility to carry back to the salesmen thesales problems and techniques discussed at these meetings.Cobean placed orders for trucks with Chevrolet MotorCompany andmaintained records ontrucks.Orders fortrucks fall into two classes, those ordered for stock andspecial orders to fill sales to customers. Belovsky testifiedthat in placingorders for trucks Cobean did not have toget his prior approval. Belovsky further testified that onorders for stock the quantities ordered would depend onthe seasonof the yearand the waitingtime for factorydelivery.At all times G. K. maintained a few pickuptrucks in stock since, in Belovsky's words, "there aretimes when you should have more of something and lessof something else," Cobean was required to exercisejudgment in placing orders for stock. Cobean also placedthe orders for trucks sold to customers which requiredspecial items from the factory and also ordered such itemsas a dump body to fill a customer's order.BothCobean and Belovsky testified that at timesCobean was "in charge" of the store. Cobean testifiedthat such occasions were rare and arose only when neitherBelovsky, Kraus, or Boucher were in the showroom. Therewas no regular period of the day when this would occur.When it did happen Cobean explained he was expected toremain atthe showroom. According to Cobean, in all of1967 there may have been one or two deals to which heplaced his name but that in any event all sold orders werecheckedbymanagementbeforebeingforwarded toChevrolet. According to Belovsky once a week there was aregular night on which the manager was off and whenBelovsky worked with Cobean. On that night, Belovskytestified,Cobean would relieve him so that Belovsky couldgo to dinner. When that occurred Cobean had authority toappraise a trade-in and approve a sales contract.Whilethe deal would be discussed when Belovsky returned to theshowroom, G. K.'s president testified that the deal withthe customer stood as approved by Cobean. Belovskytestified that Cobean had sold perhaps 25 or 30 cars in hisabsence.As earlier stated when a conflict arises in thetestimony of Belovsky and Cobean I credit the latter.Thus, I find that Belovsky inflated Cobean's authority tooperateRespondent'sbusiness in the absenceof thoseclearly authorized to manageG. K. and that Cobean'srole was of the lesser nature as he had testified.Based on the foregoing credited testimony I find noevidence that Cobean exercised any of the indicia ofsupervisory status setforth in the Act.''Sec. 2 (11).The term"supervisor"means any individual having authority, in theinterestof the employer,to hire, transfer, suspend,lay off,recall,promote,discharge,assign, reward, or discipline other employees, orresponsibly to direct them,or to adjust their grievances, or effectively to G. K. CHEVROLET, INC.421While there were those occasions as testified by Cobeanwhen he was "in charge of the store" and he had on oneor two occasions approveda sale madeby anothersalesman "[i]t is well established that the sporadic exerciseof supervisory authority does not constitute an employee asupervisorwithin the meaning of Section 2(11) of theAct."Eastern Camera and Photo Corp.,140 NLRB 569,571.However,whileIdo not find Cobean to be asupervisor, I conclude that he is a managerial employeewhose interests are more closely aligned with those of theemployer than the employees'. In reaching this conclusionInote that Cobean prepares and submits bids togovernmental authorities for G. K. and regularly orderstrucks and truck equipment from the manufacturers, thuscommitting the credit of Respondent. In ordering thetrucksforstockfromChevroletCobean exercisesindependent judgment in determining the quantities andtheseordersdo not require approval from highermanagement before being forwarded to the supplier. "TheBoard has consistently found employees with broadauthoritytopledgetheiremployerscredittobemanagerial."EasternCamera and Photo Corp.,140NLRB 569, 572;WeaverMotors,123NLRB 209,215-216;Sunnyland Packing Company,113NLRB 162.While the cited cases are in the representation field andwere therefore limited to determining whether the assertedmanagerial employees should be properly placed withinthe bargaining unit, the rationale for exclusion was basedupon identity of interest with management rather thanwith those of the employees and resulted in the denial ofthe benefits of employee status under the Act.3.Findings and conclusionswritten sworn evidence to support the allegations againstCobean. Had Belovsky given credence to the threat, ratherthan viewing it in its proper context of an alcoholbefogged exchange, I do not believe he would havetoleratedCobean's presence in his organization afterWilliams' report of the incident.In sum,Ifind thatCobean'sdischargewasoccasionedbyhisgivingtestimony under the Act.Ifurther find that Cobean's discharge violated Section8 (a)(1) of the Act.' My finding above that Cobean was amanagerial employee with interests more closely related tothoseofmanagement than to those of his fellowemployees does not under established law preclude thisfinding.SouthlandPaint Company,156 NLRB 22, enfd.394 F.2d 717, 720-721 (C.A. 5).' It is well settled that thestatutory rights of rank-and-file employees are violatedwhen they are denied the testimony of supervisors whohave knowledge of the facts without the supervisorsrisking discharge or other penalty for giving testimonyunder the Act.N.L.R.B. v. Electro Motive Mfg. Co. Inc.,389 F.2d 61 (C.A. 4). I see no distinction between asupervisor and a managerial employee for the purposes ofthis holding. Indeed, the courts have held that the powerof the Board to protect its witnesses should be coexistentwith its power to compel testimony.Oil City Brass Worksv.N.L.R.B.,357 F.2d 466, 471 (C.A.5);Pedersen v.N.L.R.B.,234 F.2d 417 (C.A. 2)." As Cobean's testimonyat the representation proceeding was compelled by aBoard subpena, I view my holding herein as necessary toprotect the Board's power to require testimony in itsproceedings.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEGeneralCounselcontendsandIfindthattheexplanation given by Respondent for Cobean's dischargeispretextual and that the true reason for his terminationwas Cobean's appearance at the representation hearingand his testifying there in behalf of the Union. In reachingthis conclusion I have of necessity chosen between twoconflictingcontentions.However, because I find thatCobean was fired in part, if not entirely, because of histestimony, I do not preclude a secondary finding that intheirdrunken conversation on Tuesday,March 12,Cobean as well as Williams said things they should nothave said. In concluding that Respondent's termination ofCobean was motivated by its adverse reaction to his givingtestimony I give heed to Belovsky's testimony that hecould not understand how an employee could testifyagainsthim and then come back to work at hisestablishment.Further, I note Cobean's uncontradictedand credited testimony that Mrs. Belovsky upon beinginformed of the Union's supbena upon Cobean said thatsomeone had been stabbed in the back whereupon herhusband remarked that given enough rope they wouldhang themselves.Iconclude therefore that the asserted great concernabout Cobean's alleged threat to Williams is cut from thewhole cloth.Williams' demeanor while testifying aboutthe incident at Reni's Tavern was hardly that of a manrelating an upsetting occurrence. Further, I do not creditBelovsky'sexplanationof the delay in dischargingCobean, namely that his then attorney wished to seerecommend such action,if in connection with the foregoing the exerciseof such authorityisnot of a merely routine or clerical nature, butrequires the use of independent judgment.The activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shallrecommend that it cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.HavingfoundthattheRespondentunlawfullydischarged Theodore Cobean, in violation of the statutoryrightsof its employees, I shall recommend that theRespondent be ordered to reinstate him to his former or asubstantially equivalent position of employment withoutprejudice to his seniority or other rights or privileges andto make him whole for any loss of earnings he may havesuffered as a result of Respondent's unlawful conduct.Backpay shall be computed in a manner set forth in F. W.Woolworth Company,90 NLRB 289, with interest added'The complaint(parIX) alleged that Cobean'sdischargewas inviolationof Sec. 8(a)(1) of the Act.'1 shall however recommend dismissal of the complaint allegation thatthis conduct violated Sec. 8(a)(3) and(4) of the Act."See the Trial Examiner's discussioninValet/ Forge Flag Company,158NLRB 1227, 1234-35, Trial Examiner'sDecisionreversed by theBoard on other grounds. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereto in the mannersetforth in IsisPlumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings offact and uponthe entirerecordin this case,Imake the following:CONCLUSIONS OF LAW1.G. K. Chevrolet,Inc., is an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.American Federation of Professional Salesmen is alabor organization within the meaningof the Act.3.By engaging in certain described conduct referred tohereinabove in section III, (B), (1), and(C),Respondentinterferedwith, restrained,and coerced its employees inthe exerciseof rightsguaranteed to them inSection 7 oftheAct,and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaningof Section 2(6) and (7) of the Act.5.TheRespondent has not committed other unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERThe Respondent, G. K. Chevrolet, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening its employees with reprisal should theUnion be selected to represent them as their bargainingagent.(b)Interferingwith,restraining,orcoercing itsemployees in the exercise of their rights set forth inSection 7 of the Act or in the vindication of those rightsthrough the processesof theBoard by discharging, orthreatening with discharge or other loss of employmentrights, employees,supervisors,ormanagerial employeeswho give testimony under theAct to theBoard or itsagents in the course of investigation or other Boardprocesses.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights guaranteed bythe Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to Theodore Cobean immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or other rightsand privileges,andmake him whole for any loss ofearnings he may have suffered by reason of Respondent'sdiscrimination against him as set forth in the section ofthis Decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords necessary to analyze the amount of backpay dueand all other rights under the terms of this RecommendedOrder.(c)Notify Theodore Cobean if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(d)Post at its premises inDowners Grove,Illinois,copiesof the attached notice marked"Appendix.""Copies of said notice, on forms provided by the RegionalDirector forRegion 13,afterbeingduly signed byRespondent'srepresentative,shallbepostedby itimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 13, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."ITISFURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practices notfound herein."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTthreaten our employeeswith reprisal iftheUnionisselected to representthem as theirbargaining agent.WE WILL NOTinterferewith our employees' rights toengage in or refrain from engagingin union activity ortheir rightto the protection of the National LaborRelationsBoardbythreateningdischargeordischarging any employees,supervisors,ormanagerialemployeeswho testifyat a Board hearing.WE WILL NOT in any othermanner interferewith ouremployees'rights to self-organization.WE WILL offer his job back to Theodore Cobean andgivehim backpay from the day he was discharged.WE WILL notify Theodore Cobean if presentlyserving inthe Armed Forces of the United States of hisrighttofullreinstatementuponapplicationinaccordancewith the Selective Service Act and theUniversalMilitaryTrainingandServiceAct,asamended,after dischargefrom the Armed Forces.All of our employees are free to become orremain, orrefrain from becoming or remaining,members of anylabor organization.G. K. CHEVROLET, INC.DatedBy(Employer)(Representative)(Title) G. K. CHEVROLET, INC.423This notice must remain posted for 60 consecutive daysdirectlywith the Board's RegionalOffice,881U.S.from the date of posting and must not be altered,defaced,Courthouse and Federal"OfficeBuilding,219Southor covered by any other material.DearbornStreet,Chicago, Illinois 60604,TelephoneIf employees have any question concerning this notice312-353-7572.or compliance with its provisions,they may communicate